DETAILED ACTION
Claim 2 is canceled.  Claims 16-20 are withdrawn.  Claims 1, 16, and 20 are currently amended.  A complete action on the merits of pending claims 1, 3-15 and 21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/22 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: spring-loaded mechanism, adjustable tension mechanism, and adjustable height mechanism in claims 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claims 1, 3-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al US 20160113701 (Zemel) in view of Goble et al US 20040186470 (Goble).
Regarding claims 1, Zemel teaches a plasma generating device for generating a plasma (Fig. 4), wherein the plasma generating device comprises an electrode (Fig. 4 electrode 1) and a dielectric barrier configured for insulating the electrode from contact with skin associated with the skin treatment (Fig. 4 dielectric layer 2); wherein a portion of the electrode has a surface area that is directed toward the skin; wherein the surface area of the portion of the electrode directed toward the skin has an outside perimeter (Fig. 4 distal end of electrode 1); a power supply for powering the plasma generating device (Fig. 1 power supply 10); first circuitry for providing one or more first electrical pulses to the plasma generating device (par. [0055]).
Zemel does not explicitly teach a first conductive element configured for placement in contact with the skin, wherein the first conductive element affects the electric field associated with the generated plasma; wherein the first conductive element has an opening that is at least as large as the outside perimeter of the surface area of the portion of the electrode that is directed at the skin; wherein at least a portion of the electric field is directed through a first region of the skin based on the placement of the first conductive element.  However, Zemel contemplates the spacing means 12 having an electrode (par. [0046]), further the opening of 12 is larger than the electrode 1 (Fig. 4).
Goble, in an analogous apparatus, teaches an electrode 70 and a conductive cap 84 which produce the electric field (par. [0091]).  The distal end of the electrode 60 has a smaller perimeter than the hole in cap 84 (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the device of Zemel with the conductive elements of Goble to alter the electric field so there can be a more intense electric field caused by the conductive elements (par. [0091]).
Regarding claims 3 and 7, the combination of Zemel with Goble teaches wherein the first conductive element contacts skin associated with the skin treatment via a spring-loaded mechanism/adjustable height mechanism (Zemel Fig. 4 spring 4).
Regarding claim 4, Zemel further teaches wherein the spring-loaded mechanism comprises a position sensing device that changes state when the first conductive element contacts the skin and compresses a spring of the spring-loaded mechanism (par. [0066] when the compression force becomes too much that the electrode is too close to the skin the overload protection interlock can release springs compression).
Regarding claim 5, Zemel further teaches wherein the spring-loaded mechanism comprises an adjustable tension mechanism (par. [0066] overload protection interlock).
Regarding claim 6, Zemel further teaches wherein the adjustable tension mechanism determines a distance between the plasma generating device and the skin (par. [0066] overload protection interlock determines if the electrode is close or on the skin).
Regarding claim 8, Goble teaches wherein the first conductive element affects the electric field spatially (par. [0091] the cap 84 increases the intensity of the electric field).
Regarding claim 9, Goble teaches wherein the first conductive element affects the electric field temporally (pars. [0013] and [0019] controlling the electric field over time to create the plasma).
Regarding claim 10, Goble teaches wherein the first conductive element is grounded (par. [0076]).
Regarding claim 11, Goble teaches wherein the first conductive element is operatively connected to second circuitry (par. [0076] 70 is connected to another generator).                                                                                                                                                                                                                    
Regarding claim 12, Goble teaches wherein the second circuitry is configured to tune a characteristic of the electric field directed through the first region of the skin after the electric field is generated by the plasma (pars. [0013] and [0019] controlling the electric field over time to create the plasma based on feedback, par. [0091] the cap 84 and electrode 70 control the electric field).
Regarding claim 13, Goble teaches wherein the electric field is spatially tuned to be directed to the first region of the skin (par. [0091] the cap 84 increases the intensity of the electric field and par. [0131]).
Regarding claim 14, Goble teaches wherein the first conductive element comprises a plurality of segmented conductive elements (Fig. 16 electrode 70 and cap 84).
Regarding claim 15, Goble teaches wherein the plurality of segmented conductive elements surround the plasma (Fig. 16 electrode 70 and cap 84).
Regarding claim 21, the Zemel teaches wherein a patch associated with the skin treatment comprises the first conductive element (par. [0076] adhesive that can hold the device in place). 
Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.  It is noted that the applicant failed to argue any of the newly added claim limitations.  The applicant argues, in Zemel, that the return electrode is not spacer 12 but rather spacer 12 has a ground electrode.  Further, the ground electrode could be outside of spacer 12. Additionally, magnetic field would be drawn toward the electrode not through the skin.  The examiner disagrees with these positions.  First, this element is not relied upon in the rejection it is to show that a Zemel contemplates placing a conductive element in this location.  Additionally, if one element has something it still contains that element.  For instance, an iPhone has a camera, thus the phone can take pictures.  The partial element is part of the bigger structure.  Further, the ground electrode is on the bottom of the spacer.  Par. [0112] states that the electrode can be mounted to skin of the patient.  It also states that it can be on the periphery; however, this would place the electrode between the labeled spacer element 12 and the skin.  Last, Goble is used in the rejection to alter the magnetic field into the skin.  As previously stated, the electrode in 12 is not relied upon for the first conductive element.
Next, the applicant argues that Goble would yield Zemel unsatisfactory for its intended purpose.  The applicant states that the conductive cap would weaken the electric field of Zemel.  The examiner disagrees with this assertion.  To begin this argument contradicts the last argument stated in the section above the first annotated drawing.  There the applicant stated that the electric field would only go as far as the electrode, so extending the electrode with the cap would create more of a field than less of one.  Further, the addition of the cap of Goble to the spacer of Zemel would not render the device unsatisfactory for its intended purpose.  The purpose of Zemel is to expel plasma to treat tissue.  The addition of the cap would not prevent the intended function of Zemel.  As seen in the rejection above it allows for control of the electric field, thus a person of ordinary skill in the art would see this as an advantage to add to Zemel.
Further, the applicant argues that Gable uses corona a discharge plasma generator with two electrodes and it would not work with the dielectric barrier discharge plasma generator of Zemel.  The examiner disagrees with these statements.  As stated in the previous rejection in the response to arguments, Zemel can use corona discharge plasma par. [0014].  Additionally, MPEP 2141.03 states that a person of ordinary skill in the art is not automaton and that they would be able to fit and use the elements together.  A person of ordinary skill in the art would realize if there is an element requiring power to change the electric field, it need to be attached to a power supply.  
Finally, the applicant argues that the rationale used in the rejection is a conclusory statement that would not intensify the electric field.  The examiner disagrees with this assertion.  The reasoning stated in the rejection is found in Gable pars. [0091] and [0131]. Thus, the examiner did not come up with this without merit, it is found in the reference.  Therefore, the applicant’s arguments are not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794